Mr. Justice Colcock
delivered the opinion of the Court.
In this case, the Court concur with the Recorder in the view which he has taken of the law, and are also of opinion that there was no evidence to take the case out' of the operation of the principles laid down by him. There was no agreement on the part of Lovely that the debt of Paine should be paid out of the co-partnership funds. Nor indeed was any such evidence as ought to be relied on, offered to shew that Paine himself intended it; for if so, he certainly ought to have debited himself with the goods delivered the defendant. As to the orders being drawn on one of the co-partners, it cannot benefit the defendant, for this is very common; and it is clear he knew-he was receiving the goods of the co-partnership. It may be his misfortune to have misplaced his confidence, but the Court can not depart from the established rules of law to afford him relief. The motion is discharged.
Justices Johnson and Huger, concurred.
Mr. Justice Gantt, dissented.